Exhibit EMPLOYMENT AGREEMENT PARTIES This employment Agreement (this "Agreement"), dated as of the 12th day of October 2006, is entered into by and between CardioTech International, Inc., a Massachusetts corporation having its principal place of business at 229 Andover Street, Wilmington, MA 01887 and Mr. Philip Beck, an individual with an address at 1230 Creekside Crossing, Stillwater MN55082, (the "Employee"). TERMS OF AGREEMENT In consideration of this-Agreement and the continued employment of the Employee by the Company, the parties agree as follows: 1.Employment.The Company hereby employs the Employee, on a full-time basis, to act as its Vice President. and General Manager of CardioTech International, Inc.’s Catheter and Disposables, Inc. subsidiary (the "Company") and to perform such acts and duties and furnish such services to the Company in connection with and related to those positions as is customary for persons with similar positions in like companies, and as the Board of Directors of CardioTech International, Inc. (the "Board") shall from time to time reasonably direct.The Employee hereby accepts said employment.The Employee shall use his best and most diligent efforts to promote the interests of the Company; shall discharge his duties in a highly competent manner; and shall devote his full business time and his best business judgment, skill and knowledge to the performance of his duties and responsibilities hereunder.The Employee shall report directly to the President and Chief Employee Officer of CardioTech International, Inc.
